Citation Nr: 0419809	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to a compensable evaluation for residuals of 
a right ankle injury.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for residuals 
of a left ankle fracture and entitlement to a compensable 
evaluation for residuals of a right ankle injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran does 
not have hearing loss recognized as a "disability" for VA 
purposes.

2  The veteran has a sensorineural hearing loss, a 
neurological disorder, which has been attributed to military 
service.  

3.  The veteran does not have residuals from a left ankle 
fracture that are related to active service.

4.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss "disability" 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.385 (2003).

2.  A sensorineural hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 1131,  5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(d) (2003).

3.  The veteran does not have residuals of a left ankle 
fracture that were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  The criteria for entitlement to a compensable evaluation 
for service-connected hemorrhoids have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  The Court further noted in Pelegrini 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim of 
VA benefits.  

In February 2002, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the February 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to furnish 
medical evidence which would establish that his hemorrhoids 
and residuals of a right ankle injury had increased in 
severity and to furnish medical evidence that he had been 
treated for hearing loss and a fracture to his left ankle 
continuously from the date of his discharge to the present.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the 
February 2002 notice letter, which preceded the June 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records as well as his 
VA treatment records.  Further, the veteran was afforded a 
thorough and contemporaneous VA medical examination in 
connection with his claims for service connection for hearing 
loss and increased rating for hemorrhoids.  

As will be discussed below, the Board finds that the VA 
examination to evaluate the veteran's right ankle disability 
was insufficient to ascertain the current level of 
disability, and has remanded that issue for further 
development.    

In regards to the veteran's claim for service connection for 
residuals of a left ankle fracture, VA's duty to assist 
includes conducting a thorough and contemporaneous medical 
examination of the veteran when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 3.159(4).  
The Board finds that the evidence of record is sufficient to 
decide the claim and that a medical examination to evaluate 
the veteran's left ankle is not necessary.     

In addition, the Board notes that during the February 2004 
videoconference hearing, the veteran's representative argued 
that the VA examinations were flawed based on the fact that 
there was no qualified physician in attendance during the 
examination.  The representative puts forth no authority for 
this proposition nor is the Board aware of any.  The Court of 
Appeals for Veteran's Claims has held that the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination that is sufficient to ascertain the current level 
of disability.  See Floyd v. Brown, 9 Vet. App. 88 (1996), 
appeal dismissed per curium, 9 Vet. App. 253 (1996).  In 
regards to the veteran's claim for a compensable evaluation 
of his hemorrhoids, the report of the examination shows that 
the examiner reviewed the veteran's c-file, documented all of 
the veteran's complaints, and provided all the required 
information in which to assess the severity of the veteran's 
hemorrhoids.  The Board, therefore, finds that the medical 
examination conducted in February 2002 to evaluate the 
veteran's hemorrhoids were adequate for rating purposes.         

In regards to the issues of entitlement to service connection 
for hearing loss and entitlement to a compensable rating for 
hemorrhoids, the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  As such, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran in the development of these claims and 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Service Connection 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." Pond v. West, 12 Vet. App. 341, 346 (1999).   

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran contends that he suffers from hearing loss as a 
result of his military service.  The veteran's service 
medical records indicate that at both entrance and 
separation, the veteran's hearing was normal.  

At the veteran's February 2002 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30
LEFT
20
20
25
30
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed the veteran with mild high frequency 
sensorineural loss with good speech recognition and normal 
impedance results bilaterally.  

In addition, VA evaluated the veteran for ear disease in 
March 2002.  The veteran was diagnosed with bilateral 
neurosensory hearing loss dating back to the 1970s.  It was 
the examiner's opinion that it was at least as likely as not 
that the veteran's bilateral neurosensory hearing loss was 
secondary to his loud military noise exposure.

The Board notes that while the veteran exhibits some degree 
of hearing loss, the veteran does not have an impaired 
hearing recognized as a disability for VA purposes.  The 
thresholds for the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz are all less than 40 decibels; the thresholds for 
at least three of these frequencies are 25 decibels or less; 
and the speech recognition scores using the Maryland CNC Test 
are 94 percent or better.  A sensorineural hearing loss is 
not a disability as that term is defined by 38 C.F.R. 
§ 3.385.  Therefore, service connection for hearing loss 
under that regulation may not be established.  A 
sensorineural hearing loss, however, is an organic disease of 
the nervous system that has been found and also attributed to 
military service. 

Residuals of a Left Ankle Fracture

The veteran contends that he broke his left ankle while in 
the service and that he had a cast on his left leg up until 
he was discharged.    

The veteran's service medical records are absent any 
complaints or findings of a left ankle injury during service.  
There is no mention by the veteran of a left ankle injury 
until his claim in October 2001.  As noted above, the 
veteran's service separation date was September 11, 1975.  
The Board notes that in the veteran's first claim for 
disability compensation dated in October 1975 the veteran 
lists only two disabilities, a back injury in May 1972 and an 
injured right ankle in September 1975.  There is no mention 
of an injured left ankle.  At the VA examination conducted in 
December 1975 the veteran stated that he injured his back 
while playing basketball in May 1972 and that he sustained a 
tear of the lateral collateral ligaments of the right ankle 
in August 1975 and was put in a cast which remained until he 
was separated from service.  Again, there is no mention of an 
injured left ankle.  Evaluation of the veteran's ankles 
indicated no swelling or localized tenderness, full flexion 
in dorsiflexion and plantar flexion, normal eversion and 
inversion.  The examiner noted that with forced inversion of 
the right ankle there was definite pain and discomfort around 
the lateral malleolus and below the lateral malleolus but 
that "this is not present on the left side."  The veteran 
was diagnosed with a history of injury to right ankle and a 
history of back injury.  

In addition, post-service medical records are also absent any 
complaints or findings of a left ankle disability.  In the 
absence of evidence that the veteran injured his left ankle 
in service and competent medical evidence that a current left 
ankle disability exists, service connection for residuals of 
a left ankle fracture cannot be established. 38 C.F.R. § 
3.303. 

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A March 1976 rating decision granted service connection for 
the veteran's hemorrhoids and assigned the current 
noncompensable rating effective September 12, 1975.  An April 
1976 decision granted service connection for the veteran's 
residuals of a right ankle injury and assigned the current 
noncompensable rating effective September 12, 1975.  In 
October 2001, the veteran submitted an informal claim for an 
increased evaluation for his hemorrhoids and right ankle 
injury residuals noting that his conditions had worsened.  
The June 2002 rating decision denied an increased evaluation 
for hemorrhoids and residuals of a right ankle injury.  

Hemorrhoids

The veteran's hemorrhoids have been rated under 38 C.F.R. § 
4.114, Diagnostic Code 7336, which pertains to both internal 
and external hemorrhoids. Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids, a 10 percent evaluation is warranted for 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences, and a 
20 percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114.

At the February 2002 VA examination the veteran stated that 
since his hemorrhoidectomy in 1980, he has had no problems.  
The veteran did state that he sometimes feels like he has 
rectal swelling inside his rectum, that he had problems with 
constipation on two occasions since 1980 when he had a small 
amount of red blood on the tissue after a bowel movement.  
The veteran reported taking no medication or laxatives.  He 
reported having daily bowel movements.  The veteran denied 
current bleeding, thrombosed hemorrhoids, evidence of any 
fecal leakage, or colostomy.  

A rectal examination indicated that the veteran had good 
sphincter tone, he had guaiac negative brown stool, no masses 
palpated, no hemorrhoids palpated.  The veteran denied any 
pain with the examination.  The examiner diagnosed the 
veteran with hemorrhoids, status post hemorrhoidectomy in 
1980 with no current problems.  

According to the evidence above, no more than a zero percent 
evaluation for hemorrhoids is warranted.  There were no 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue or evidencing frequent recurrences found.  
Moreover, rectal bleeding was said to occur infrequently, 
only twice since 1980.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  As such, a 10 percent evaluation for hemorrhoids is 
not warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss pursuant to 38 C.F.R. § 3.385 is denied.

2.   Entitlement to service connection for bilateral 
sensorineural hearing loss is granted.

3.  Entitlement to service connection for residuals of a left 
ankle fracture is denied.

4.  Entitlement to a compensable evaluation for hemorrhoids 
is denied.



REMAND

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to determine the severity of his right 
ankle disability.  Although the veteran was afforded a VA 
examination to evaluate the severity of his right ankle 
disability in February 2002, the Board notes that the 
examiner did not adequately address additional functional 
loss due to pain, weakness, excessive fatigability, etc. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his right ankle disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
  
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



